DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 10/19/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoko et al (US 2011/0175639).

Yoko teaches the following claimed limitations as cited below:

 Claim 1: An integrated circuit, IC, die (interface chip IF} comprising:
first contacts disposed in or on a first side (upper side, facing core chip CC7} of
the IC die (IF), wherein the IC die (IF) is configured to couple to a second IC die
(CC7) via the first contacts (see par. [0027]};
second contacts disposed in or on a second side (bottom side, facing interposer

first integrated circuitry including first active circuit elements to communicate
with second integrated circuitry of the second IC die (CC7} (see fig, 4:
intermediate plane "IF"};
first interconnects each extending to the first side and to the second side {see
fig. 1); and
second interconnects each coupled between the first side and the first integrated circuitry, wherein the first interconnects and the second interconnects
each to couple to the second IC die (CC7)} via a respective one of the first
contacts (see figs. 1 and 4).


Claims 2:
The second IC die (CC7) comprises a processor (63: “control logic circuitry”:
see par, [0056] and fig. 4).

Claims 3:
The first IC die GF) comprises a data cache (23: "1/O buffer circuit "; see par.
{0046} ("prefetch") and fig. 4).

Claims 4:
The first IC die UF) comprises power delivery circuit (VDD and VSS/GND
{see par. [0049] and fig. 4).

Claims 5:
The IC die of claim 1, wherein the first IC includes a protocal stack  (DDR3 memory module) of 
interface chip IF (see par. [0026]} implements a protocol stack for the data
handling.

Claims 6 and 7:
6. (Previously Presented) The IC die of claim 1, wherein the second integrated circuitry is to include a processor (63; see section 3.2.1) and a memory (50; see par. [0055]), and wherein the first integrated circuitry includes a memory controller (45: see pars. [0049]-[0050])  to couple to each of the processor and the memory via the second interconnects, the memory controller to provide the processor with access to the memory(45: see pars. [0049]-[0050])  .
  
7. (Previously Presented) The IC die of claim 1, wherein the second integrated circuitry is to include a processor (63; see section 3.2.1)  and a memory(50; see par. [0055]),  and an input/output bus (see fig. 4: data bus between memory 50
and TSV1 which connects to the data interface of the first IC}, and wherein the first integrated circuitry includes each of a memory controller (45: see pars. [0049]-[0050]), (see section 3.2.3)
and an OPIO interface (at data latch circuit 25; see fig. 4), the first integrated circuitry to couple to each of the processor and the memory and the input/output bus (see fig. 4: data bus between memory 50 and TSV1 which connects to the data interface of the first IC}.
 via the second interconnects, the memory controller, power delivery circuit and OPIO interface to provide the processor with access to the memory at higher bandwidth with lower power consumption.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



11/4/21